Title: To George Washington from Charles Stewart, 18 November 1779
From: Stewart, Charles
To: Washington, George


        
          Sir
          Philadelphia 18th November 1779
        
        The returns from the Magazine at New Windsor and posts on the rout from this City to the North River enabled me to lay before the Committee of Congress for the Commy Dept. The Board of War and Legislatures of New Jersey, and Pennsylvania, a State of our supply in flour, and to call their attention to procuring that Article in time to prevent the present want of Bread.
        I take the liberty to inclose your Excellency a Copy of my last application to the Committee of Congress on that head and beg your Excellency to be perfectly assured that no neglect is chargeable to my self or my Assistants on that account for tho I have laboured under a severe and tedious illness my unremitted attention has been engaged for the timely supply of Your Army, and I cannot keep saying that had the Committee of Congress

& the Goverment of N. Jersey and this State given attention to my representations in September and October Your Army would not now be reduced to half the allowance of Bread.
        The Committee of Congress have or yesterday given an order for about Seven hundred Barrells of Flour which was in Store in this City in the hands of Mr Holker & intended for the French Fleet it is this day delivering over to Us and loading in Shallops as fast as possible; The Quarter Master at Trenton is apprized of this and requested to have Teams ready to forward it without delay to the Army.
        A failure of Water to the Mills in New Jersey and this State is assigned as the principal reason for the very little flour deliverd into the Magazine here this month which amounts to only 355 Barrells as by the inclosed return, the same reason extends to Maryland, Col. Blaine sets of[f] to day for Annapolis to expedite the flour from that quarter and if possible prevent the horrid consequence of want of Bread for the Troops.
        My health being in some measure restored, I expect to be able to leave this City in two or three days & wait on your Excelly at Head Quarters. with the greatest respect I am your Excellencys Most Obedient humble servant
        
          Chas Stewart C.G.I.
        
      